DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “64” and “66” (Figure 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the flow vein 45a” (Paragraph [0018], second-to-last line).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “the compressor” and “a/the panel” (Paragraphs [019] & [020]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “a panel” and “the substitute panel” (Paragraphs [028] & [030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both “a recess” and “the notch” (Paragraphs [030] & [031]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both “a single shoulder” and the abrupt shape” (Paragraphs [040] & [042]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification
The disclosure is objected to because of the following informalities: 
“the internal structure 1b” on Page 7, Line 26 should read “the inner structure 1b”.
“a recess 34 formed in a recess 36 with respect to a surrounding general surface 36” on Page 10, Lines 21-22 should read “a recess 34 formed with respect to a surrounding general surface 36”.
“the recess is left 34” on Page 12, Line 4 should read “the recess 34 is left”.
“a 34 recess” on Page 12, Line 8 should read “a recess 34”.
“area 34” on Page 13, Line 2 should read “recess 34”.  
Appropriate correction is required.
Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities:  
“which turbojet engine” in Claim 1, Lines 7-8 should read “wherein the turbojet engine”.
“which engine” in Claim 2, Lines 8-9 should read “wherein the engine”.
“the said panel” in Claims 4-5 should read “the panel”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 disclose the limitation “and possibly” prior to the recitation of an exhaust nozzle.  This limitation is indefinite, since it is unclear whether the exhaust nozzle is or is not part of the claimed invention.
For the purposes of compact prosecution, the exhaust nozzle is being treated as not being part of the claimed invention.
Claim 1 discloses the limitation “a turbojet engine”.  However, Claim 1 already discloses “an engine”.  It is unclear whether the turbojet engine is the same as or different from the previously disclosed engine.
Claim 1 also discloses the limitation “an acoustic panel or a non-acoustic panel” in steps b) and c).  However, Claim 1 already discloses an acoustic panel of a non-acoustic panel earlier in the claim.
Claims 3-5 are rejected due to their dependence upon rejected Claims 1-2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riou (US Patent No: 8,876,467).
Regarding Claim 1: Riou discloses a method for preparing a support area exposed to moving air and for an acoustic management on a nacelle (Figure 2, No. 110) of an aircraft turbomachine.  The turbomachine comprises an outer structure comprising at least one outer annular casing (126); an engine (Figure 2); and an inner structure 
Regarding Claim 2: Riou discloses an acoustic management assembly exposed to moving air and comprising a support area on a nacelle (110) of an aircraft turbomachine.  The turbomachine comprises an outer structure comprising at least one outer annular casing (126); an engine (Figure 2); and an inner structure (figure 2) comprising a fairing of a turbojet engine (112), wherein the turbojet engine comprises a fan (114), the inner structure of the nacelle defining, with the outer structure, an annular air vein of secondary air (Figure 2).  The assembly also comprises at least one panel (142) on said support area of the nacelle is reserved at least one recess (recess in which panel 142 is placed) recessed with respect to a surrounding general surface of said support area defining a surface for contact with the moving air (Figure 2) on the nacelle; the recess being adapted to removably receive an acoustic panel (142) having a surface for contact with the moving air (Figure 2); the support area comprises removable 
Regarding Claim 3: Riou discloses the assembly according to Claim 2, in which the recess is linked with the surrounding general surface of said support area by oblique surface walls (Figures 2 & 4).
Regarding Claim 4: Riou discloses the assembly according to Claim 2, in which the recess adapted to receive the panel and the panel adapted to be received therein have, facing each other, complementary respective contours (Figures 2 & 4).
Regarding Claim 5: Riou discloses the assembly according to Claim 3, in which the recess adapted to receive the panel and the panel adapted to be received therein have, facing each other, complementary respective contours (Figures 2 & 4).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745